Title: Benjamin Rush to Thomas Jefferson, 1 February 1811
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia Feb: 1st 1811.
          
           I was much gratified in reading the confidential Communication made to me in your letter. After reading the Correspondence which accompanied it, I acquit you, of in your refusal to renew it, of the least impropriety of temper, or Conduct.  On the Contrary, I was delighted with the kindness, benevolence, and even friendship discovered in your Answers to Mrs Adams letter. I beleive they were the genuine effusions of your heart, for they exactly accord with the expressions of regard, and the opinion of the integrity of Mr Adams which I have heard you utter a hundred times in our familiar intercourse with each Other during the four last Winters you passed in Philadelphia.
          I was induced to make the proposal to you of reviving a farewell intercourse with Mr Adams before you meet in Another world, in consequence of his having reverted back to the Opinions and feelings of his early life upon several interesting Subjects of Government, and of his having in one of his letters expressed favourable Sentiments towards you, and a decided Approbation of one of the unpopular Acts of your Administration.
          many are the evils wh of a political life, but none So great as the dissolution of friendships, and the implacable hatred hatreds which too Often take their place. Mr Adams letters to me contain many affecting proofs of his sufferings from this quarter. The talents, integrity, and present conspicuous station of his son have lately soothed his mind under these Sufferings.  Have you seen the young man’s Strictures upon Ames’s works? They are a masterly performance, rich in republican sentiments, & overflowing with eloquence.  In Addition to the Comfort Mr Adams derives from the character and worth of his son, he tells me he finds great pleasure in reading some of our late novels. Entertainment from this Source, is not new even to great minds.  The celebrated Mr Mclaurin the friend and Cotemporary & friend of Sir Is: Newton was so devoted to this Species of reading that he was generally appealed to to give decide the Character of every    novel and Romance that issued from the press during the period of his greatest intellectual fame. Mr Adams tells me further that he has lately read t several of the ancient Historians & philosophers, and some of them I beleive in their original languages for which he is a most strenuous Advocates Advocate. He even gives Bonaparte credit for reviving the Study of the Greek & Roman Authors.
           I have lately Subscribed for a Commentary upon the Bible which is publishing in numbers in Our City. The Author, an Englishman of the name of Clark, possesses uncommon Qualifications for such a Work. He is a naturalist, a philosopher—a Chemist—and a Geographer, & a traveller an Anatomist, and well read in Geography, & travels, (from books) and a profound Oriental Scholar. In his Commentary upon the 24th verse of the 1st Chapter of Genesis he has the following remarks. “In beasts also God shows his wondrous Skill and power: in the vast elephant, and Still more the colossal mammoth, or megalonyx the whole race of which seems to be extinct, a few Skeletons only remaining. This Animal is an astonishing effect of Gods power. He seems to have produced him merely to Show what he could do, af And After suffering a few of them to propagate, he extinguished the race by a merciful providence, that they might not destroy both man and beast. The mammoth, or megalonynx megalonyx is a carnivorous animal as the Structure of the teeth proves; and of an immense Size; From a considerable part of a Skeleton which I have seen, it is computed that the Animal to which it belonged, must have been nearly twenty feet high, and sixty in length. The bones of One toe are entire. The toe upwards of three feet in length. Few Elephants have ever been found to exceed eleven feet in height. How wondrous are the works of God!”
          I shall make no remarks upon this Quotation. It cannot fail of being gratifying to you.—
           Mr Adams continues to deplore the evils which impend our Country from the encrease of Banks. He considers them as fraudulent institutions, & so incorporated with the interests & prejudices of our citizens as to be an overmatch for the power of our Governments. They are creating dependance, idleness & extravagance among our farmers in all the Villages in which they are established in the United States.
          
            ADieu! my dear Sir, and beleive me to be yours truly and Affectionately
            
 Benjn Rush
          
        